EXHIBIT 23.0 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Home Federal Bancorp, Inc. of Louisiana We consent to the incorporation by reference in the Registration Statement of Home Federal Bancorp, Inc. of Louisiana on Form S-8 (Registration Nos. 333-181797, 333-171730 and 333-171731) of our report dated September 10, 2014, relating toour audit of the consolidated financial statements of Home Federal Bancorp, Inc. of Louisiana, which appears in this Form 10-K and for the year ended June 30, 2014. A Professional Accounting Corporation Covington, Louisiana September 22, 2014
